Citation Nr: 9917851	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-13 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$14,234, to include whether the overpayment was properly 
created and whether the waiver request was timely filed.


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from May 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
February 1997.  The case was remanded in November 1998, to 
schedule the veteran for a Board hearing, as he had requested 
in his substantive appeal.  In January 1999, the veteran 
withdrew his hearing request, and the case was returned to 
the Board.  

Although not part of the issue on appeal, we note that there 
appears to be a pending claim for reinstatement of pension 
benefits which has not been acted upon by the RO.  
Specifically, in March 1996, the veteran was informed that 
his claim for benefits was denied because his income was 
excessive for pension benefits.  Although the income 
identified at that time erroneously included a lump sum 
Social Security award of $11,883, which the veteran had 
received in approximately July 1994, evidence received since 
then shows that the veteran's wife was employed from April 
1995 to February 1996, earning $864 per month.  However, the 
March 1996 letter to the veteran also informed him that if 
evidence was received before the end of next year that his 
income did not exceed the limit, he may receive retroactive 
benefits from the earliest date entitlement was shown.  In 
November 1996, the veteran submitted a financial status 
report, eligibility verification report, a declaration of the 
status of dependents, and a medical expense report.  However, 
there is no evidence that this information has been acted 
upon, although it was received within the year, as specified 
in the March 1996 letter to the veteran.  Consequently, the 
RO must determine the veteran's eligibility for pension 
benefits, on the basis of the November 1996 information 
provided.  


REMAND

The veteran's request for waiver of recovery of an 
overpayment in the calculated amount of $14, 234, was denied 
on the basis that the request for waiver was not timely 
filed.  However, the statement of the case did not contain 
the applicable law and regulations, as is required by law.  
38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. § 19.29 
(1998).  This is potentially prejudicial to the veteran, and 
must be corrected prior to an appellate decision.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  

Moreover, the actual notification to the veteran is not of 
record; as a consequence, we are unable to verify that 
notification was sent to the veteran, where it was sent, or 
the content of notice, in addition to the date.  This 
evidence must be obtained, presumably from the Debt 
Management Center in St. Paul, Minnesota, as well as any 
other information they may have pertinent to the claim.  

Additionally, the veteran's contentions have been largely 
concerned with the amount of the overpayment, that is, 
whether the overpayment was properly created.  This matter of 
whether the overpayment was properly created has not been 
addressed in the appeal, but the United States Court of 
Veterans Appeals (Court) has held that whether the debt was 
properly created is implicit in the issue of waiver of 
recovery of the overpayment.  See Schaper v. Derwinski, 1 
Vet.App. 430 (1991).  However, the file does not contain an 
audit of the veteran's account, or any other information 
illustrating the creation of the overpayment.  

In support of his argument, the veteran has submitted reports 
of medical expenses, which have apparently not been taken 
into consideration, based on a January 1997, letter informing 
the veteran that his reported medical expenses appeared to be 
bills, rather than paid expenses.  However, the records from 
the providers contain many entries noting a payment made; 
consequently, we are unclear as to the source of the 
conclusion that the evidence consisted of bills only.  In 
addition, the medical information submitted by the veteran 
encompasses several years, from 1993 through 1996.  Since 
pension payments ceased in about October 1995, it does not 
appear that all of this information is necessary to the 
determination of whether the overpayment was properly 
created.  Additionally, although no audit is of record, the 
October 1995 letter notifying the veteran of the termination 
of his pension benefits informed him that the effective date 
was September 1, 1994.  Consequently, any clarification 
regarding medical expenses, applied for the purpose of 
potentially reducing the overpayment, pursuant to VA 
ADJUDICATION PROCEDURE MANUAL, Part IV,  16.30(b) (Change 79, 
Dec. 15, 1995), should be limited to the relevant time 
period.  

However, as well as medical expenses, it appears that there 
may be additional income which was not previously taken into 
consideration.  Specifically, in his November 1996 financial 
status report, he stated that his wife had been employed from 
April 1995 to February 1996, earning $864 per month.  In 
addition, he stated at that time that his two dependent 
children were in receipt of Social Security benefits.  The 
veteran claims that he did not use their income, and, 
therefore, such income should not be counted as his income.  
However, income of a child will be counted as the veteran's 
income, if the child is in the veteran's custody (or if the 
veteran is reasonably contributing to the child's support), 
and if the income is reasonably available to or for the 
veteran, unless to do so would work a hardship on the 
veteran.  38 C.F.R. § 3.23(d)(4) (1998).  A child's income is 
considered "reasonably available" when it can be "readily 
applied to meet the veteran's expenses necessary for 
reasonable family maintenance."  38 C.F.R. § 3.23(d)(6) 
(1998).  There is a rebuttable presumption that all of such a 
child's income is reasonably available to or for the veteran.  
38 C.F.R. § 3.23(d)(4) (1998).  

"Hardship" exists when annual expenses necessary for 
reasonable family maintenance, including expenses for basic 
necessities and other expenses necessary to support a 
reasonable quality of life, exceed income.  38 C.F.R. § 
3.23(d)(6) (1998).  Assuming that the dependent children also 
received Social Security benefits beginning in or about July 
1994, these factors must be taken into consideration in 
determining whether the overpayment was properly created.  

In addition, upon remand the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain a copy of the 
notification sent to the veteran from the 
Debt Management Center, apparently in 
November 1995, as well as any other 
information pertaining to the veteran 
received at that location, including any 
correspondence from the veteran, and 
associate it with the claims folder.  

2.  The RO should review the question of 
whether the waiver request was timely 
filed, in light of the evidence received 
from the Debt Management Center.

3.  The RO should inform the veteran of 
the time period covered by the 
overpayment, and inform him that if he 
wishes his medical expenses to be applied 
to reduce his overpayment, he must provide 
a list of medical expenses paid by him (or 
his dependents) which were not reimbursed, 
for example, by insurance or Medicare.  
Health insurance premiums and Medicare 
premiums (which were deducted from his 
Social Security checks) may also be 
reported as medical expenses.  In 
addition, he must report all income, 
which, in addition to his wife's earned 
income, must include the Social Security 
income of his dependent children during 
this time period.  If he believes that his 
children's Social Security income should 
not be counted as income for the period 
covered by the overpayment, he should 
explain why counting such income would 
result in hardship to the veteran's 
family, and/or why the income was not 
readily available to him.  

4.  If the veteran provides the requested 
information, the RO should recalculate the 
overpayment, in light of the income, and 
medical expenses, with consideration of 
38 C.F.R. § 3.23(d)(4) & (6) (1998), which 
define hardship and reasonably available, 
in light of 38 C.F.R. § 3.272(m) (1998), 
which provides the method for excluding 
income due to hardship, if applicable.  

5.  Thereafter, but regardless of whether 
the veteran has provided any additional 
information, the RO should order an audit 
of the appellant's pension account for the 
period during which the overpayment was 
created, which shows the calculation of 
the overpayment.  The audit must explain 
the creation of the overpayment, and not 
simply consist of a "paid and due" 
accounting.  The audit should be placed in 
the claims folder, and the appellant 
should be furnished a copy as well.  

6.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim. 

7.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  

8.  The RO should then review the 
veteran's appeal, and if the decision as 
to any part remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case which 
thoroughly and concisely discusses the 
reason for the denial.  If the waiver 
request is found to be untimely, the 
supplemental statement of the case should 
include citation to and discussion of the 
pertinent portions of 38 C.F.R. § 
1.963(b)(2) (1998).  If all or part of the 
overpayment is found to be properly 
created, citation to and a discussion of 
the relevant legal authority pertaining to 
countable income should be cited and 
discussed, including, if appropriate, a 
discussion of the standards of 
"reasonably available" and "hardship," 
set forth in 38 C.F.R. § 3.23(d), and the 
amount excluded due to hardship, if 
applicable, as provided in 38 C.F.R. 
§ 3.272(m) (1998).  

After completion of the requested development, the veteran 
should be afforded an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
consideration, if otherwise in order.  While regretting the 
delay involved in remanding this case, it is felt that to 
proceed with a decision on the merits at this time would not 
withstand Court scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



